Name: Commission Regulation (EEC) No 1193/92 of 8 May 1992 re-establishing the levying of customs duties on products falling within CN code 871200, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5. 92 Official Journal of the European Communities No L 124/9 COMMISSION REGULATION (EEC) No 1193/92 of 8 May 1992 re-establishing the levying of customs duties on products falling within CN code 8712 00, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply ECU 9 454 000 ; whereas that reference base was reached on 23 March 1992 by charges of imports into the Community of the products in question originating in China ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties a region of the Community ; whereas, therefore, customs duties for the products in question must be reintroduced with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 12 May 1992, the levying of customs duties, suspended for 1992 in pursuance of Council Regulation (EEC) No 3831 /90 shall be reintroduced on imports into the Community of the following products, originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1992 by Regulation (EEC) No 3587/91 (2), and in particular Article 9 thereof, Whereas, in pursuant to Article 1 of Regulation (EEC) No 3831 /90, customs duties on certain products origina ­ ting in each of the countries or territories listed in Annex III are totally suspended for 1992, and the products as such are, as a general rule, subject to statistical surveil ­ lance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,615 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of the products of the CN code 8712 00 originating in China the reference base is fixed at CN code Description 8712 00 Bicyles and other cycles (including delivery tricycles), not motorized Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 282/92 (OJ No L 31 , 7 . 2. 1992, p. 1 ).